Case: 20-30224     Document: 00515759011        Page: 1   Date Filed: 02/26/2021




              Revised February 26, 2021
           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              February 24, 2021
                                 No. 20-30224
                                                                 Lyle W. Cayce
                                                                      Clerk
   Grace Ranch, L.L.C.,

                                                          Plaintiff—Appellee,

                                     versus

   BP America Production Company; BHP Petroleum
   Americas, Incorporated, formerly known as BHP Billiton
   Petroleum (Americas), Incorporated,

                                                     Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:19-CV-1182


   Before Wiener, Costa, and Willett, Circuit Judges.
   Gregg Costa, Circuit Judge:
         An unusual Louisiana law raises questions that would make for a tough
   Federal Courts exam. The statute allows citizen suits to enforce state
   conservation laws, but any injunction the citizen might obtain must be
   entered in favor of the Commissioner of Louisiana’s Office of Conservation.
   La. Stat. Ann. § 30:16. The private plaintiff suing in this case contends
Case: 20-30224           Document: 00515759011              Page: 2    Date Filed: 02/26/2021




                                            No. 20-30224


   that this potential state involvement at the end of the litigation precludes
   diversity jurisdiction in federal court because there is no such jurisdiction
   when a State is a party. The district court disagreed and held that it had
   subject matter jurisdiction. Yet it remanded the case to state court anyway,
   concluding that Burford abstention 1 was appropriate because the state court
   offered a better forum for resolving unsettled questions about how the state
   law applies. With this appeal, another jurisdictional question is added to the
   mix: Does the general rule that state court remands are not appealable still
   include an exception for remands on abstention grounds? Resolution of these
   three issues—diversity jurisdiction; appellate jurisdiction; and Burford
   abstention—will determine where this case should be heard.
                                                  I.
           For many years, oil and gas operators in Louisiana disposed of their
   byproducts in unlined earthen pits, allowing toxic waste to seep into nearby
   soil and groundwater. In the mid-1980s, the Louisiana Department of
   Natural Resources banned this practice and ordered the closure of these pits.
   See La. Admin. Code tit. 43, pt. XIX, §§ 301–23. Louisiana landowners
   whose property oil and gas operators once leased for fuel extraction have
   spent decades seeking to recover for contamination caused by unlined pits. 2
           Few avenues of relief remain for landowners who came into
   possession of contaminated property after the pits were closed—so-called




           1
               See Burford v. Sun Oil Co., 319 U.S. 315 (1943).
           2
             For background, see J. Michael Veron, Oilfield Contamination Litigation in
   Louisiana: Property Rights on Trial, 25 TUL. ENVTL. L.J. 1, 3–5 (2011); Loulan J. Pitre, Jr.
   & D’Ann R. Penner, Legacy Litigation—What is Reasonable Behavior in the Oilfield?, 28
   TUL. ENVTL. L.J. 333, 345–47 (2015).




                                                  2
Case: 20-30224        Document: 00515759011             Page: 3      Date Filed: 02/26/2021




                                         No. 20-30224


   “legacy plaintiffs.” 3      The Supreme Court of Louisiana has held that
   subsequent purchasers of contaminated land cannot sue oil and gas operators
   in tort or contract for damage inflicted before the purchasers acquired the
   property. Eagle Pipe & Supply, Inc. v. Amerada Hess Corp., 79 So.3d 246,
   279–83 (La. 2011).
           As a result, legacy plaintiffs shifted their efforts to enforcing the
   State’s statutory remedies for contaminated lands. Tureau v. BEPCO, L.P.,
   404 F. Supp. 3d 993, 997–98 (W.D. La. 2019). One of these laws tasks the
   Commissioner of Louisiana’s Office of Conservation with taking oil and gas
   operators to court to enjoin violations of state conservation law. La. Stat.
   Ann. § 30:14. If the Commissioner fails to do so after receiving notice from
   a party adversely affected by the violation, that party may sue in the
   Commissioner’s place. Id. § 30:16. Several legacy plaintiffs have sued under
   section 30:16 to force compliance with Statewide Order 29–B, a Department
   of Natural Resources regulation that “require[s] the registration and closure
   of existing unlined oilfield pits” and that “various enumerated contaminants
   in the soil be remediated to certain standards.” Marin v. Exxon Mobil Corp.,
   48 So.3d 234, 240 (La. 2010); see Tureau, 404 F. Supp. 3d at 995.
           Grace Ranch is one of these unlucky landowners. After acquiring
   property allegedly contaminated by BP America Production Company and
   BHP Petroleum Americas, Grace Ranch sued the oil and gas operators in tort
   and contract. Grace Ranch, LLC v. BP Am. Prod. Co., 252 So.3d 546, 549 (La.




           3
             E.g., Tureau v. BEPCO, L.P., 404 F. Supp. 3d 993, 997–98 (W.D. La. 2019); see
   also Marin v. Exxon Mobil Corp., 48 So.3d 234, 238 n.1 (La. 2010) (“These types of actions
   are known as ‘legacy litigation’ because they often arise from operations conducted many
   decades ago, leaving an unwanted ‘legacy’ in the form of actual or alleged contamination.”
   (citation omitted)).




                                               3
Case: 20-30224      Document: 00515759011           Page: 4     Date Filed: 02/26/2021




                                     No. 20-30224


   Ct. App. 2018). Applying Eagle Pipe, Louisiana courts tossed the suit. Id. at
   552, writ denied, 264 So.3d 450 (La. 2019).
          In the face of this defeat, Grace Ranch tried another tack, notifying the
   Commissioner that BP and BHP were in violation of conservation
   regulations. After nearly two years, during which time the Commissioner
   declined to take any action, Grace Ranch filed suit against BP and BHP under
   section 30:16 in Louisiana state court. Styling the suit as “State of Louisiana
   ex rel. Grace Ranch, LLC v. [BP and BHP],” Grace Ranch sought an
   injunction ordering BP and BHP to remediate contamination on its property
   in compliance with state regulation.
          Defendants removed the case to federal court, asserting jurisdiction
   based on diversity of citizenship. Grace Ranch agrees that it is a citizen of
   Louisiana and that BP and BHP are both citizens of Texas. Yet Grace Ranch
   opposed removal, arguing that Louisiana is the real party in interest to the
   litigation, which would mean that this is not a case between “citizens of
   different States.” 28 U.S.C. § 1332(a)(1). In the alternative, Grace Ranch
   urged the federal court to abstain from exercising jurisdiction under Burford.
          A magistrate judge found both arguments unpersuasive and
   recommended that the case continue in federal court. The district court
   partially disagreed, denying Grace Ranch’s motion to remand for lack of
   diversity jurisdiction but concluding that the federal court should abstain
   under Burford.
          BP and BHP appealed. Grace Ranch then filed a motion to dismiss
   the appeal for lack of jurisdiction, continuing to press its view that the State’s
   involvement in this case defeats diversity jurisdiction.




                                           4
Case: 20-30224         Document: 00515759011               Page: 5       Date Filed: 02/26/2021




                                           No. 20-30224


                                                 II.
            We start with the issue in the motion to dismiss: Grace Ranch’s
   argument that this case had no business being in federal court in the first
   place.
            A defendant sued in state court may remove the suit to federal court
   so long as the federal tribunal would have had original jurisdiction over the
   action. 28 U.S.C. § 1441(a). Federal district courts have original jurisdiction
   over disputes between citizens of different states when more than $75,000 is
   at stake. Id. § 1332(a)(1). Looking only at the private parties in this case, the
   requirement of complete diversity is met. One side of the “v.” has a
   Louisiana citizen; the other side has Texas citizens.
            But when a State is party to a lawsuit, or is the real party in interest,
   diversity of citizenship does not exist. That is because the diversity statute
   vests federal courts with jurisdiction when the suit is between “citizens of
   different States,” not when the State is one of the parties. 4                   28 U.S.C.
   § 1332(a)(1); Louisiana v. Union Oil Co. of Cal., 458 F.3d 364, 366 (5th Cir.



            4
             This longstanding rule is a matter of statute. See Postal Tel. Cable Co. v. Alabama,
   155 U.S. 482, 487 (1894). Article III allows federal jurisdiction over suits “between a State
   and Citizens of another State.” U.S. Const. art. III, § 2. And while the Eleventh
   Amendment bars the exercise of such jurisdiction when the State is a defendant, it does
   nothing to bar federal jurisdiction when a State sues a citizen of another State. Indeed, in
   the Virginia Ratifying Convention, James Madison and John Marshall argued that this
   Article III grant extended only to cases “when the [S]tate was a plaintiff,” not when the
   State was a defendant (a view soon made explicit with the adoption of the Eleventh
   Amendment). William A. Fletcher, A Historical Interpretation of the Eleventh Amendment:
   A Narrow Construction of an Affirmative Grant of Jurisdiction Rather Than a Prohibition
   Against Jurisdiction, 35 Stan. L. Rev. 1033, 1049 & n.68 (1983) (citing 3 Debates on
   the Federal Constitution 533, 555–56 (J. Elliot 2d ed. 1891)). But Congress has
   not authorized federal jurisdiction when a State sues a citizen of another State, so we do
   not have it. Sheldon v. Sill, 49 U.S. 441, 449 (1850) (holding that federal district courts can
   only exercise the jurisdiction granted to them by both Article III and Congress).




                                                 5
Case: 20-30224         Document: 00515759011               Page: 6      Date Filed: 02/26/2021




                                          No. 20-30224


   2006) (“[A] state is not a citizen for purposes of diversity jurisdiction.”
   (citation and quotation marks omitted)). Grace Ranch argues that Louisiana
   is a party to this litigation, pointing out that its section 30:16 suit is a vehicle
   for enforcing state conservation law in the wake of the Commissioner’s
   inaction and that an injunction can only be entered in the Commissioner’s
   name.
           The argument that the State is a party requires us to explore more fully
   the Louisiana conservation statute we have mentioned.                       Section 30:16
   authorizes citizen suits to enforce state conservation law when the
   Commissioner declines to act. That seems simple enough. The rub is what
   happens if the private citizen prevails: “If the court holds that injunctive
   relief should be granted, the commissioner shall be made a party and shall be
   substituted for the person who brought the suit and the injunction shall be
   issued as if the commissioner had at all times been the complaining party.”
   La. Stat. Ann. § 30:16. Grace Ranch maintains that Louisiana must be
   party to a section 30:16 suit all along if an injunction can only be issued in the
   name of a Louisiana state official. However intuitively appealing, this
   argument does not withstand scrutiny. 5
                                                A.
           Despite Grace Ranch’s listing of Louisiana in the style of the case, the
   State is not a proper party because it has not authorized landowners to sue in
   its name. Though the state legislature “can authorize non-state officers or


           5
             Judges in the Western District of Louisiana have addressed this issue a number of
   times, always concluding that the State is not a party in section 30:16 suits. See Tureau, 404
   F. Supp. 3d at 995; Guilbeau v. BEPCO, L.P., 2019 WL 3801647, at *1 (W.D. La. Aug. 12,
   2019); Watson v. Arkoma Dev., LLC, 2018 WL 1311177, at *1 (W.D. La. Mar. 13, 2018); see
   also Conner v. Chevron, USA Inc., 2020 WL 2858931, at *3 (W.D. La. June 2, 2020)
   (magistrate’s report and recommendation), stayed by 2020 WL 3129071 (W.D. La. June 11,
   2020) (stayed pending resolution of this case).




                                                 6
Case: 20-30224      Document: 00515759011           Page: 7     Date Filed: 02/26/2021




                                     No. 20-30224


   entities to sue to protect the State’s interests in specific situations,” not
   everyone can initiate lawsuits in the State’s name. Par. of Plaquemines v. Total
   Petrochemical & Refining USA, Inc., 64 F. Supp. 3d 872, 888 (E.D. La. 2014).
   “Louisiana law does not brook self-appointed interlopers who institute legal
   action on behalf of the State without the legal authority to do so.” Id. at 889.
   Who has the authority to sue on the State’s behalf? Those whom the State
   empowers through a specific legislative grant. Id. at 888–89.
          Some Louisiana laws expressly provide that entities may sue for the
   State. See, e.g., Williams v. Belle of Orleans, L.L.C., 890 So.2d 670, 675 (La.
   Ct. App. 2004) (concluding that “express provisions” of state law
   empowered municipal tax assessor to “bring suit to protect the state’s
   interest”); Union Oil, 458 F.3d at 367 (noting that statute allowed parish
   school board to hire attorneys “on the part of the State of Louisiana . . . to
   recover [damages] for the state” (quoting La. Stat. Ann. § 41:961)
   (emphasis omitted)). Others outline litigation authority that, when viewed
   in context, encompasses suit on the State’s behalf.            Compare Par. of
   Plaquemines, 64 F. Supp. 3d at 890–91 (holding that statute granted parishes
   power to sue on State’s behalf by authorizing recovery for violations of state
   permits through “state-local partnership”), with In re La. Riverboat Gaming
   Comm’n, 659 So.2d 775, 782–83 (La. Ct. App. 1995) (using statutory text to
   determine that legislature did not authorize parish district attorney to sue for
   the State), and La. Dep’t of Wildlife & Fisheries v. Gulfport Energy Corp., 125
   So.3d 468, 471 (La. Ct. App. 2012) (rejecting state agency’s argument that
   “various statutes . . . show it has implied authority to bring this suit on behalf
   of the state”). Section 30:16 does neither.
          A private party suing under section 30:16 does so on its own behalf.
   The statute authorizes a “person in interest adversely affected” by a
   violation of state conservation law to “bring suit to prevent any or further
   violations.” La. Stat. Ann. § 30:16. Nowhere does the text signal that



                                           7
Case: 20-30224         Document: 00515759011                Page: 8        Date Filed: 02/26/2021




                                           No. 20-30224


   section 30:16 plaintiffs vindicate “the State’s interest” through their suits or
   that these plaintiffs have been deputized to act “on the part of” the State. 6
   Nor does the citizen-suit framework of section 30:16 evoke the kind of
   “state-local partnership” that allows parishes to prosecute coastal permit
   violators for the State. See Par. of Plaquemines, 64 F. Supp. 3d at 891. Section
   30:16 has a more limited purpose: it allows landowners like Grace Ranch to
   sue in their own names when the Commissioner has failed to act.
                                                  B.
            Grace Ranch’s real-party-in-interest argument for state involvement
   fares no better because Louisiana has only a general interest in the outcome
   of this suit. “In determining diversity jurisdiction, the citizenship of the real
   parties in interest is determinative, and the citizenship of nominal or formal
   parties who have no real interest in the dispute before the court may be
   disregarded.” Wolff v. Wolff, 768 F.2d 642, 645 (5th Cir. 1985) (footnote
   omitted). The State has a real interest if “the relief sought is that which
   inures to it alone” so that a judgment for the plaintiff “will effectively
   operate” in the State’s favor. Mo., Kan., & Tex. Ry. Co. v. Hickman, 183 U.S.
   53, 59 (1901) (Missouri Railway). Likewise, the State is a key player if the
   court cannot “reach a final judgment consistent with equity and good
   conscience and fair to [plaintiffs]” in the State’s absence. See Acosta v.
   Master Maint. & Constr. Inc., 452 F.3d 373, 379 (5th Cir. 2006). But the State
   is just a nominal party if its only stake in the suit is a “general government



           6
               Other statutes, by contrast, expressly reference the State’s interest. See Williams,
   890 So.2d at 673 (“The assessor shall bring suit, when necessary to protect the interest of the
   state . . . .” (quoting La. Stat. Ann. § 47:1998C) (emphasis added)); Union Oil, 458
   F.3d at 367 (“The school boards of the various parishes of the state may contract with and
   employ on the part of the State of Louisiana, attorneys at law, to recover for the state . . . .”
   (quoting La. Stat. Ann. § 41:961)).




                                                  8
Case: 20-30224      Document: 00515759011           Page: 9     Date Filed: 02/26/2021




                                     No. 20-30224


   interest” in “secur[ing] compliance with the law.” Missouri Railway, 183
   U.S. at 60. That is the case here.
          Louisiana’s interest in environmental regulation does not make the
   State a real party in interest to Grace Ranch’s section 30:16 suit. Otherwise,
   “the state would be a party in interest in all litigation,” because the State
   always has an interest in enforcing its laws. Id. At bottom, Grace Ranch
   asserts its rights as a landowner, endeavoring through section 30:16 to compel
   BP and BHP to remediate its contaminated land. Although compensatory
   damages are not available under section 30:16, an injunction requiring
   remediation would nonetheless provide the plaintiff with a substantial
   economic benefit. Grace Ranch thus has “a pecuniary interest in the
   outcome of [the] action.” Watson, 2018 WL 1311208, at *3; see Guilbeau,
   2018 WL 4869389, at *3. The State does not. Cf. Union Oil, 458 F.3d at 367
   (“Because the State is the fee title owner of the . . . lands involved in this law
   suit, the State has more than a ‘nominal’ interest in property it owns.”).
   Grace Ranch remains “the party to whom alone the relief sought inures, and
   in whose favor a decree for the plaintiff will effectively operate.” Missouri
   Railway, 183 U.S. at 61.
          Louisiana, moreover, has no real interest in this litigation because the
   district court could fairly enter final judgment in its absence. The State’s
   involvement in this suit is contingent on the court’s decision to grant an
   injunction. Courts can resolve section 30:16 litigation without enjoining the
   defendant, either because an injunction is unwarranted or because an
   affirmative defense bars relief (as defendants argue here). In those cases, the
   State never joins the suit and a final judgment must be entered in its absence.
          Grace Ranch insists that diversity jurisdiction is missing at every stage
   of a section 30:16 suit. But its strongest point depends on a possible outcome
   at the very final stage of the suit: the possibility that the federal court will




                                           9
Case: 20-30224         Document: 00515759011                 Page: 10         Date Filed: 02/26/2021




                                             No. 20-30224


   issue an injunction that substitutes the Commissioner for the original
   plaintiff. Perhaps such a last-minute entrance by the Commissioner would
   defeat diversity jurisdiction. It is hard to see, however, why that contingency
   would affect jurisdiction now, when it is far from certain that the
   Commissioner will ever enter the case. And it would be highly inefficient to
   remand the case to state court only at the end stage of the lawsuit when the
   injunction might issue.                  That efficiency concern underlies the
   “long-established general rule . . . that jurisdictional facts are determined at
   the time of removal, and consequently post-removal events do not affect that
   properly established jurisdiction.” 7 Louisiana v. Am. Nat’l Prop. Cas. Co.,
   746 F.3d 633, 636 (5th Cir. 2014). That rule controls here. Sensing the
   problem with a remand at the end stage of the case, Grace Ranch asserts that
   there is no diversity at the time of removal because a section 30:16 injunction
   “shall be issued as if the commissioner had at all times been the complaining
   party.” § 30:16 (emphasis added). This circular argument cannot be squared
   with the reality that the Commissioner only makes a late appearance in a
   successful section 30:16 suit.
            Because Louisiana is not a proper party or real party in interest, this
   court has subject matter jurisdiction over Grace Ranch’s suit.



            7
              To be sure, in some situations, federal courts lack jurisdiction over claims
   involving nondiverse parties added to the litigation after filing. See Owen Equip. & Erection
   Co. v. Kroger, 437 U.S. 365, 374 (1978) (holding no diversity jurisdiction over claim by
   plaintiff against third-party defendant because both were Iowa citizens). But under the
   “prevailing rule,” diversity jurisdiction is determined at the time of filing (or removal).
   13E Charles Alan Wright et al., Federal Practice and Procedure
   § 3608 (3d ed. 2020) (footnotes omitted). “[A] change of parties, by addition, substitution,
   or elimination . . . will not divest the court of diversity jurisdiction if the nature of the action
   remains the same, if the court finds that no collusion is involved in the conduct of the
   parties, or if the change is not an obvious attempt to evade the rule of complete diversity.”
   Id. (footnotes omitted).




                                                   10
Case: 20-30224        Document: 00515759011               Page: 11       Date Filed: 02/26/2021




                                          No. 20-30224


                                                III.
           Having determined that the district court had diversity jurisdiction,
   we next consider whether this court has appellate jurisdiction to review the
   abstention ruling. The decision to abstain resulted in a remand to state court.
   And Congress has directed that “[a]n order remanding a case to the State
   court from which it was removed is not reviewable on appeal.” 28 U.S.C.
   § 1447(d).
           Read on its own, section 1447(d) sounds like an absolute bar on
   appeals from remand orders. The Supreme Court has held, however, that
   section 1447(d) only prohibits appellate review of certain types of remand
   orders: the kind specified in neighboring subsection 1447(c). Thermtron
   Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 345–46 (1976) (holding that
   sections 1447(c) and (d) must be read together). 8 Until 1996, section 1447(c)
   covered remands “on the basis of any defect in removal procedure” (those
   had to be raised within 30 days) or because “the district court lacks subject
   matter jurisdiction” (as a jurisdictional defect, those could be raised at any
   time). 28 U.S.C. § 1447(c) (1996). Reasoning that an “abstention-based
   remand order” fit neither of those categories, the Supreme Court held that
   such an order could be reviewed on appeal. Quackenbush v. Allstate Ins. Co.,
   517 U.S. 706, 712 (1996).


           8
              About a decade ago, four Justices expressed disagreement with Thermtron’s
   premise that sections 1447(c) and (d) must be read together. See Carlsbad Tech., Inc. v. HIF
   Bio, Inc., 556 U.S. 635, 642 (2009) (Stevens, J., concurring); id. at 642–43 (Scalia, J.,
   concurring); id. at 644–45 (Breyer, J., joined by Souter, J., concurring). But, noting that no
   party asked the court to reconsider Thermtron, Carlsbad followed the precedent that
   “§ 1447(d) must be read in pari materia with § 1447(c), thus limiting the remands barred
   from appellate review by § 1447(d) to those that are based on a ground specified in
   § 1447(c).” Carlsbad, 556 U.S. at 638 & n.*. We, of course, have no authority to overrule
   the Supreme Court’s holding that section 1447(d)’s appeals bar extends only to remand
   orders discussed in the preceding section of the law.




                                                11
Case: 20-30224      Document: 00515759011          Page: 12   Date Filed: 02/26/2021




                                    No. 20-30224


          The wrinkle is that, since Quackenbush, the wording of section 1447(c)
   has changed. Instead of “any defect in removal procedure,” the statute now
   applies the time limit to remands based on “any defect other than lack of
   subject matter jurisdiction.” Pub. L. No. 104-219, § 1, 110 Stat. 3022 (1996)
   (codified at 28 U.S.C. § 1447(c) (2018)). And as it did before, section 1447(c)
   still discusses remands when the “district court lacks subject matter
   jurisdiction.”    Id.   So if “defect” is read broadly to mean any
   nonjurisdictional reason for remand, then amended section 1447(c) would
   cover remands for all jurisdictional and nonjurisdictional reasons—that is,
   every remand (including abstention-based remands). Snapper, Inc. v. Redan,
   171 F.3d 1249, 1259 (11th Cir. 1999) (acknowledging but rejecting this
   argument). And if section 1447(c) covers every remand, then section 1447(d)
   would bar appellate review of every remand. Thermtron Prods., 423 U.S. at
   345–46.
          We have not, however, signed on to that broad reading of “defect” in
   the new section 1447(c). We continue to review abstention-based remands,
   “impliedly reject[ing] the notion that the [1996] amendment abrogated
   Quackenbush.” Watson v. City of Allen, 821 F.3d 634, 639 & n.3 (5th Cir.
   2016) (citing Wallace v. La. Citizens Prop. Ins. Corp., 444 F.3d 697, 700–01
   (5th Cir. 2006)). The circuits that have directly addressed the impact of the
   section 1447(c) amendment uniformly reject the view that “defect” includes
   all nonjurisdictional remands. Snapper, 171 F.3d at 1259; Kamm v. ITEX
   Corp., 568 F.3d 752, 756–57 (9th Cir. 2009); Cleveland Hous. Renewal Proj. v.
   Deutsche Bank Trust Co., 621 F.3d 554, 558–59 (6th Cir. 2010); Graphic
   Commc’ns Local 1B Health & Welfare Fund “A” v. CVS Caremark Corp., 636
   F.3d 971, 975 (8th Cir. 2011).
          Addressing the issue head-on for the first time, we agree with the
   consensus view. Starting where we must, the ordinary meaning of defect is
   “deficiency.” Snapper, 171 F.3d at 1253 (citing dictionary definitions). Yet



                                         12
Case: 20-30224        Document: 00515759011              Page: 13       Date Filed: 02/26/2021




                                         No. 20-30224


   a federal court’s decision to abstain does not reflect anything deficient—that
   is, lacking—with the removal; abstention instead involves a discretionary
   assessment of how hearing a case would impact the delicate state/federal
   balance. Id. If Congress intended to require that any nonjurisdictional basis
   for removal be raised within 30 days of removal, it would have been clearer
   to say “any remandable ground,” id., or more simply, “any basis” or “any
   ground,” Kamm, 568 F.3d at 755. We must give effect to Congress’s choice
   to retain the “narrower term ‘defect.’” Id. 9
           Section 1447(c)’s 30-day requirement for raising any defect with
   removal is another reason it is difficult to swallow an interpretation of
   “defect” that would include any nonjurisdictional rationale. One of the most
   common nonjurisdictional remands is sending state law claims, in federal
   court via supplemental jurisdiction, back to state court. Yet the reasons for
   remanding supplemental state claims, such as the eventual dismissal of the
   federal claims (see 28 U.S.C. § 1367(c)(3)), “will almost always arise only
   after the expiration of thirty days.” Snapper, 171 F.3d at 1253–54. The
   expansive reading of “defect” would thus effectively eliminate a basis for
   remand that Congress has long allowed. Id. The better reading excludes



           9 Interpreting “defect” to still require some sort of statutory deficiency with
   removal does not render the 1996 amendment meaningless. By getting rid of the defect “in
   removal procedure” language, the amendment extends the timeliness requirement to
   remands based on substantive statutory deficiencies such as removal of a diversity case by a
   defendant that is a citizen of the forum state. See Kamm, 568 F.3d at 756 (citing Lively v.
   Wild Oats Mkts., Inc., 456 F.3d 933, 939 (9th Cir. 2006)) (emphasis added); see generally
   Snapper, 171 F.3d at 1257–58 (chronicling how the 1996 amendment’s deletion of the “in
   removal procedure” language eliminated a circuit split that had developed about whether
   section 1447(c) included remands for violation of the forum state defendant rule). Another
   example of a substantive defect with removal is the statutory bar on removing state-law
   workers’ compensation claims. See Kamm, 568 F.3d at 755–56 (citing 28 U.S.C. 1445(c)).




                                               13
Case: 20-30224       Document: 00515759011             Page: 14      Date Filed: 02/26/2021




                                        No. 20-30224


   supplemental jurisdiction remands—which, like abstention rulings, are
   discretionary decisions animated by federalism concerns (see 28 U.S.C. §
   1367(c)(1))—from the class of “defects” that must be raised within 30 days
   of removal.
           The clincher is that the Supreme Court has held, in a case postdating
   the 1996 amendment, that there is appellate jurisdiction over supplemental
   jurisdiction remands. To be sure, the issue in that case was whether a remand
   under the supplemental jurisdiction statute was a remand “based on a lack of
   ‘subject matter jurisdiction’” within the meaning of section 1447(c).
   Carlsbad, 556 U.S. at 638 (holding that a supplemental jurisdiction remand is
   not jurisdictional but rather a discretionary decision to remand claims over
   which the district court does have jurisdiction). But if section 1447(c) now
   covered all remand orders, whether remands of supplemental state law
   claims fits into the jurisdictional or nonjurisdictional box would not matter.
   Carlsbad’s holding that there is appellate jurisdiction over remands of
   supplemental state claims is thus incompatible with the view that section
   1447(c) now covers all remands. See Cleveland Hous. Renewal Proj., 621 F.3d
   at 558–59 (concluding that Carlsbad rejects the argument that section 1447(c)
   includes any remand order). Indeed, no party or Justice argued that a remand
   of supplemental state claims was one based on a removal “defect.” 10
           Making explicit what was previously implicit in our caselaw, a
   discretionary remand such as one on abstention grounds does not involve a
   removal “defect” within the meaning of section 1447(c). We thus have
   jurisdiction to review the district court’s abstention-based remand order.




           10
             The four Justices who wrote separately only raised doubts about whether section
   1447(d) depends on the scope of section 1447(c). See supra note 8.




                                              14
Case: 20-30224        Document: 00515759011              Page: 15       Date Filed: 02/26/2021




                                          No. 20-30224


                                               IV.
           Having determined that there is both subject-matter and appellate
   jurisdiction over this case, we turn to abstention. Federal courts have a
   “virtually unflagging obligation” to exercise our jurisdiction. Colo. River
   Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976). We may
   only abstain in the rare instances when hearing a case within our equity
   jurisdiction would “be prejudicial to the public interest.” Burford v. Sun Oil
   Co., 319 U.S. 315, 318 (1943) (citation omitted). Grace Ranch argues that this
   is one of those suits requiring a departure from our ordinary duty to exercise
   the jurisdiction that the Constitution and Congress grant us.
           One of two abstention doctrines that arose from federal court
   challenges to Texas Railroad Commission rulings, 11 Burford abstention
   allows federal courts to avoid entanglement with state efforts to implement
   important policy programs:
           Where timely and adequate state-court review is available, a
           federal court sitting in equity must decline to interfere with the
           proceedings or orders of state administrative agencies:
           (1) when there are difficult questions of state law bearing on
           policy problems of substantial public import whose importance
           transcends the result in the case then at bar; or (2) where the


           11
              Pullman abstention is the other. R.R. Comm’n of Tex. v. Pullman Co., 312 U.S.
   496 (1941). It actually involved railroads, as the state agency had required sleeping cars to
   be staffed by white conductors. Id. Burford involves the Railroad Commission’s more
   influential, though less obvious, responsibility: regulating the Texas oil and gas industry.
   319 U.S. at 317–18. During the heyday of the East Texas Oil Field, the Railroad
   Commission’s efforts to limit overproduction—at one point, some barrels of oil were
   selling for two cents—led to numerous disputes between the agency and courts. See
   Daniel Yergin, The Prize: The Epic Quest for Money, Oil, and
   Power 244–52 (1992) (detailing the history of the oil field, including disputes between
   the Commission and the courts). Burford was one of them. 319 U.S. at 317.




                                                15
Case: 20-30224       Document: 00515759011             Page: 16      Date Filed: 02/26/2021




                                        No. 20-30224


           exercise of federal review of the question in a case and in similar
           cases would be disruptive of state efforts to establish a coherent
           policy with respect to a matter of substantial public concern.
   New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 491 U.S.
   350, 361 (1989) (NOPSI) (cleaned up). The power to abstain under Burford
   charges courts with a careful balancing of state and federal interests, but one
   that “only rarely favors abstention.” Quackenbush, 517 U.S. at 728.
           This court has distilled the high court’s guidance into five factors that
   steer our analysis of whether Burford abstention is warranted. Wilson v.
   Valley Elec. Membership Corp., 8 F.3d 311, 314 (5th Cir. 1993). These factors
   are:
           (1) whether the cause of action arises under federal or state law;
           (2) whether the case requires inquiry into unsettled issues of
           state law or into local facts;
           (3) the importance of the state interest involved;
           (4) the state’s need for a coherent policy in that area; and
           (5) the presence of a special state forum for judicial review.
   Aransas Proj. v. Shaw, 775 F.3d 641, 649 (5th Cir. 2014) (quoting Wilson, 8
   F.3d at 314). We must also keep in mind that “Burford abstention is
   disfavored as an abdication of federal jurisdiction.” Id. at 653. 12
           Disagreeing with the magistrate judge’s recommendation, the district
   court concluded that abstention was warranted. It outlined its reasoning in


           12
             Commentators have noted that Burford has “produced few if any progeny in the
   Supreme Court, and attempts to apply [it] in the lower courts have frequently spawned
   confusion.” Richard Fallon Jr. et al., Hart & Wechsler’s The Federal
   Courts and the Federal System 1120 (7th ed. 2015); see also 17A Wright et
   al., supra, § 4244 (assessing that many lower court cases “do not seem to fit comfortably
   within any of the areas in which the Supreme Court has recognized Burford-type
   abstention”).




                                              16
Case: 20-30224        Document: 00515759011               Page: 17        Date Filed: 02/26/2021




                                           No. 20-30224


   just one paragraph, 13 pointing to unsettled questions of Louisiana law, the
   State’s interest in “legacy litigation and the remediation of contaminated
   land,” and the need for “the state judicial system to fashion a coherent state
   policy concerning the applicability of [section 30:16].” We review the district
   court’s decision to abstain under Burford for abuse of discretion. Stratta v.
   Roe, 961 F.3d 340, 356 (5th Cir. 2020). But this discretion is narrowly
   confined. We “review de novo whether the requirements of a particular
   abstention doctrine are satisfied.” Id. (quoting Aransas Proj., 775 F.3d at
   648). And “[b]ecause the exercise of discretion must fit within the specific
   limits prescribed by the particular abstention doctrine invoked, a court
   necessarily abuses its discretion when it abstains outside of the doctrine’s
   strictures.” Id. (cleaned up).
                                                A.
                                                 1.
             Beginning with the first factor, Grace Ranch asserts a state-law claim
   under section 30:16. That far from settles the abstention question. After all,
   federal courts hear state law claims all the time. See 28 U.S.C. § 1332. But it
   does get the ball rolling in the direction of abstention. Aransas Proj., 775 F.3d
   at 649.
                                                 2.
             The second factor tends to favor abstention as well. The state law
   claims involve an unsettled question of Louisiana law: whether landowners



             13
              Defendants argue that the district court’s decision to abstain should be reversed
   based on its brevity alone. We disagree because it did provide reasons to support its remand
   order. But in its quick analysis, the district court highlighted aspects of this case that only
   facially favor abstention. Once we dig deeper, we can see that they do not carry as much
   weight as the district court supposed.




                                                 17
Case: 20-30224         Document: 00515759011         Page: 18     Date Filed: 02/26/2021




                                      No. 20-30224


   can sue under section 30:16 for past violations of conservation law. See Glob.
   Mktg. Sols., L.L.C. v. Blue Mill Farms, Inc., 267 So.3d 96, 101 (La. Ct. App.
   2018) (interpreting complaint to allege ongoing, rather than past, violations
   under section 30:16); id. at 102 (Guidry, J., dissenting) (arguing that past
   violations “do not state a cause of action” under section 30:16).
          Defendants counter that, even though this question of past versus
   present violations looms on the horizon, it is far from certain that this case
   will require inquiry into that unsettled state-law issue. They offer affirmative
   defenses—prescription and res judicata—that could cut off the district
   court’s inquiry before it reaches section 30:16’s scope. It may not be so easy
   for the district court to stay above the fray, however, because these
   affirmative defenses may themselves implicate unsettled state-law issues.
   Louisiana courts have not addressed whether prescription bars section 30:16
   suits by subsequent purchasers like Grace Ranch whose damages claims have
   been dismissed in prior litigation. See Eagle Pipe, 79 So.3d at 276 & n.71;
   Marin, 48 So.3d at 256 n.18. Those defenses, however, would presumably
   not affect the State’s ability to bring future suits. As a result, while this factor
   still supports abstention, the uncertainty about whether the district court will
   actually need to resolve the most significant unsettled state-law question may
   limit its weight.
          Although the risk that the federal court will confront an unsettled
   state-law issue builds more momentum in favor of abstention, it does not on
   its own justify a federal court’s refusal to hear the case. Moore v. State Farm
   Fire & Cas. Co., 556 F.3d 264, 272 (5th Cir. 2009) (declining to abstain just
   because an “action arises under state law and requires an inquiry into an
   unsettled state-law issue”); see also Lipscomb v. Columbus Mun. Separate Sch.
   Dist., 145 F.3d 238, 242 (5th Cir. 1998); St. Paul Ins. Co. v. Trejo, 39 F.3d 585,
   589–90 (5th Cir. 1994). We frequently decide unsettled questions of state
   law. See, e.g., Six Dimensions, Inc. v. Perficient, Inc., 969 F.3d 219, 229 (5th



                                           18
Case: 20-30224       Document: 00515759011              Page: 19       Date Filed: 02/26/2021




                                         No. 20-30224


   Cir. 2020) (making Erie guess on question of California employment law);
   Chevron Oronite Co. v. Jacobs Field Servs. N. Am., Inc., 951 F.3d 219, 234 (5th
   Cir. 2020) (Louisiana contract law); Martinez v. Walgreen Co., 935 F.3d 396,
   404 (5th Cir. 2019) (Texas tort law). And when the question of state law is
   especially important or difficult to resolve, we can ask a state court to decide
   that issue while still retaining federal jurisdiction over the case as a whole.
   McMillan v. Amazon.com, Inc., 983 F.3d 194, 202–03 (5th Cir. 2020).
           Indeed, the certification procedure arose in response to our court
   being too quick to abstain. The same year it decided Burford, the Supreme
   Court rebuked us for “misusing the abstention doctrine as a means to avoid
   deciding difficult, unsettled questions of state law.” Rebecca A. Cochran,
   Federal Court Certification of Questions of State Law to State Courts: A
   Theoretical and Empirical Study, 29 J. Legis. 157, 164 (2003) (citing Meredith
   v. City of Winter Haven, 320 U.S. 228, 234–35 (1943)). The Court cautioned
   that “the difficulties of ascertaining what the state courts may hereafter
   determine the state law to be do not in themselves afford a sufficient ground
   for a federal court to decline to exercise its jurisdiction to decide a case which
   is properly brought to it for decision.” Meredith, 320 U.S. at 234. Against
   this backdrop, the Fifth Circuit innovated the practice of certifying state-law
   questions to state supreme courts. Cochran, supra, at 165–66; see Suns Ins.
   Off., Ltd. v. Clay, 319 F.2d 505, 507–08 (5th Cir. 1963). “[T]hough it may
   now be regarded as settled that the mere difficulty in ascertaining state law
   does not justify abstention in private litigation, it is enough to permit
   certification.” 17A Wright et al., supra, § 4246. 14


           14No party is asking for certification here, so we do not take a view on whether it
   would be appropriate. Rather, we draw on this history to stress that abstention is not
   warranted any time difficult issues of state law vex the federal courts.




                                               19
Case: 20-30224     Document: 00515759011            Page: 20    Date Filed: 02/26/2021




                                     No. 20-30224


          Abstaining rather than certifying is even less defensible when, as here,
   it is not certain that the federal court will have to decide the unsettled
   question of state law. If, in the end, the court cannot escape an unresolved
   state-law question, certification offers a neat solution. But if the issue never
   arises, the federal court has not hastily abdicated its jurisdiction.
          As the certification procedure shows, something more than a
   reluctance to decide questions of state law in the first instance is needed for
   a federal court to decline to exercise the jurisdiction Congress assigned it.
   Kade N. Olsen, Note, Burford Abstention and Judicial Policymaking, 88
   N.Y.U. L. Rev. 763, 798 (2013). In Burford itself, federal courts threatened
   to usurp the role of a specialized state tribunal tasked with “shaping the
   policy of regulation” and evaluating a state commission’s individual
   permitting orders for “reasonableness.” 319 U.S. at 326–28. This meant
   that “[c]onflicts in the interpretation of state law, dangerous to the success
   of state policies, [were] almost certain to result” from federal court
   intervention. Id. at 334. Following Burford’s logic, we have found abstention
   proper when our exercise of jurisdiction “would involve the federal court in
   an open-ended ‘fairness’ inquiry into predominantly local matters,” Wilson,
   8 F.3d at 315, or allow the court to second-guess the policy decisions of state
   regulators, Sierra Club v. City of San Antonio, 112 F.3d 789, 796 (5th Cir.
   1997). The remaining factors will determine whether there is something here
   like those concerns that animated Burford.
                                           3.
          The third factor favors abstention because the State has a strong
   interest in remediating contaminated lands. This interest is “enshrined in
   the Constitution of Louisiana.” Tureau, 404 F. Supp. 3d at 1002; see La.
   Stat. Ann. § 30:29A (declaring that the state constitution mandates the
   legislature “set forth procedures to ensure that damage to the environment




                                          20
Case: 20-30224     Document: 00515759011           Page: 21    Date Filed: 02/26/2021




                                    No. 20-30224


   is remediated to a standard that protects the public interest” (citing La.
   Const. art. IX, § 1)). But like the previous factor, this lends only modest
   support to Grace Ranch’s case for abstention.
          Burford abstention is warranted when the state interests at stake are
   “paramount.” Quackenbush, 517 U.S. at 728. Such is the case when a state
   administrative scheme guards an “over-all plan of regulation . . . of vital
   interest to the general public” from federal interference. Burford, 319 U.S.
   at 324. We have found abstention improper, however, when countervailing
   federal policies undermine the primacy of the state’s interest, Aransas Proj.,
   775 F.3d at 650–51, or when the state interests involved are not threatened by
   the limited relief sought, Stratta, 961 F.3d at 358. Even powerful state
   interests, therefore, will not always justify abstention. See C.S. Gaidry, Inc.
   v. Union Oil Co. of Cal., 2009 WL 2765814, at *7 (E.D. La. Aug. 27, 2009)
   (declining to abstain even though “oilfield remediation is an issue of
   importance to the State of Louisiana”). The weight that we give to the state
   interests at stake is properly informed by the next factor, which focuses on
   the potential for federal disruption of a coherent state policy.
                                          4.
          With this fourth factor, Grace Ranch hits a roadblock. It does not
   show that federal resolution of this suit would disrupt Louisiana’s efforts to
   establish a coherent policy for the remediation of contaminated lands. We do
   not doubt that “states have a strong need for coherent policy in the regulation
   of finite natural resources.” Aransas Proj., 775 F.3d at 651 (citing Burford,
   318 U.S. at 319, 325). But “the need for coherence is not alone a reason for
   abstention.” Id. This factor is “intended to avoid recurring and confusing
   federal intervention in an ongoing state scheme.” Wilson, 8 F.3d at 315. That
   kind of worrisome meddling is not a concern here.




                                          21
Case: 20-30224      Document: 00515759011            Page: 22     Date Filed: 02/26/2021




                                      No. 20-30224


          The magistrate judge recognized that this case does not feature the
   type of “complex state administrative processes” that Burford abstention
   aims to “protect[] . . . from undue federal interference.” NOPSI, 491 U.S.
   at 362. The district court, however, decided to abstain so that state courts
   could “fashion a coherent state policy concerning the applicability of [section
   30:16].” Grace Ranch picks up on this point, protesting that a federal court
   ruling on its section 30:16 claim could curtail the Commissioner’s
   enforcement authority under section 30:14. But the ability to bring a lawsuit
   in the Commissioner’s name is not a complex administrative process.
   Sections 30:16 and 30:14 do not call upon courts to review the decisions of
   state regulators as the “working partners” of an administrative agency. Cf.
   Burford, 319 U.S. at 326. Nor do they facilitate state efforts to centralize
   control over highly integrated regulatory actions. Cf. id. at 324–25; Sierra
   Club, 112 F.3d at 794–95.           These statutes authorize litigation, not
   administration. 15
          Even if we were to assume that a suit by the Commissioner under
   section 30:14 represents a complex administrative process, a federal court
   would not disrupt this process by entering the relief that Grace Ranch seeks.
   See Stratta, 961 F.3d at 358 (holding abstention unwarranted when “the state
   concerns that are implicated are not overriding in light of the remedy
   sought”). Grace Ranch wants nothing more than an injunction against BP
   and BHP under section 30:16. A federal district court deciding whether to
   enjoin the defendants would apply Louisiana law and may have to reach the


          15
              We need not decide whether federal court intervention would disrupt the
   administrative processes described in La. Stat. Ann. § 30:29. Under that section, the
   Commissioner works with the court to develop a feasible plan for remediating
   contaminated land once a defendant is found liable for environmental damage. See La.
   Stat. Ann. § 30:29C. Grace Ranch has disavowed any connection between its request
   for injunctive relief and the procedures outlined in section 30:29.




                                            22
Case: 20-30224        Document: 00515759011               Page: 23       Date Filed: 02/26/2021




                                          No. 20-30224


   unsettled question of whether relief is available for past violations. But
   however the federal court rules, the Commissioner will still be able to bring
   lawsuits to enforce Louisiana’s conservation laws.                            Unlike the
   interdependent schemes that Burford protects from federal judicial
   intervention, each section 30:16 suit stands or falls on its own. Even from a
   precedential standpoint, a federal court ruling in this case could not restrict
   the scope of the Commissioner’s authority when the Commissioner sues
   under the conservation laws; we are not the last word on questions of state
   law. See Cedarholley Inv., LLC v. Pitre, 209 So.3d 850, 853 n.3 (La. Ct. App.
   2016) (“The federal district court’s ‘Erie-guess’ is not binding authority
   regarding Louisiana law.”). 16
           Contrast the lack of an impact this case will have on the
   Commissioner’s authority with the potential disruption of a state regulatory
   scheme that compelled this court to abstain in Sierra Club. There, the
   concern was that a federal court ruling on an Endangered Species Act claim
   would interfere with the “comprehensive regulatory scheme” through which



           16
              Similar to the reasoning of the district court in this case, another district court
   decided to abstain from two section 30:16 suits based on a concern about inconsistent
   judicial rulings:
           “[T]here are § 30:16 claims before both state and federal courts
           throughout Louisiana. There is a strong possibility that a ruling by [the
           federal district court] could conflict with rulings in other courts. Such
           inconsistencies would create an uncertain, and thus unequitable, system
           for determining who bears the responsibility for remediation of
           contaminated land until the Louisiana Supreme Court ultimately ruled on
           the matter.”
   Tureau, 404 F. Supp. at 1002; Guilbeau, 2019 WL 3801647, at *7. The concern that state
   and federal courts might inconsistently resolve important legal questions underlies the
   second factor, see Wilson, 8 F.3d at 315, but does not support the fourth factor. As explained
   above, the fourth factor is concerned with protecting an interdependent state regulatory
   scheme from federal court intervention.




                                                23
Case: 20-30224      Document: 00515759011           Page: 24   Date Filed: 02/26/2021




                                     No. 20-30224


   Texas governed an aquifer. 112 F.3d at 794. The agency overseeing the
   aquifer controlled the withdrawal of water through a permit system. Id. A
   federal court injunction regulating water use would have directly conflicted
   with the water withdrawals set by the state agency, id. at 794–95, just as a
   federal court ruling concerning the drilling rights of one landowner would
   have conflicted with the need, “based on geologic realities, [for] each oil and
   gas field [to] be regulated as a unit for conservation purposes” in Burford.
   319 U.S. at 319. Unlike rulings affecting an aquifer or oil field, a ruling
   concerning Grace Ranch’s property will not “necessarily affect[] other
   parties” within “a single integrated system.” Sierra Club, 112 F.3d at 794–95
   (citation omitted).
            Defendants go too far in saying that abstention applies only when
   there is a parallel state administrative proceeding, such as the Texas Railroad
   Commission rulings in Burford. But when there is not a parallel proceeding,
   there typically is at least the “potential for conflict with state regulatory law
   or policy.” NOPSI, 491 U.S. at 362 (citation omitted); id. (observing that,
   even in such cases, abstention might not be warranted). For the reasons we
   have explained, we do not see that the exercise of federal jurisdiction over
   this case poses that risk. Whatever the result of Grace Ranch’s case, the
   Commissioner will remain free to enforce the same law for other land in the
   state.
                                          5.
            The fifth factor also weighs against abstention. Louisiana provides no
   special forum for judicial review. Instead, section 30:16 incorporates the
   venue provisions of section 30:14 authorizing the Commissioner to sue “in
   the parish of the residence of any one of the defendants or in the parish where
   the violation is alleged to have occurred or is threatened.” La. Stat. Ann.
   § 30:14.




                                          24
Case: 20-30224     Document: 00515759011            Page: 25   Date Filed: 02/26/2021




                                     No. 20-30224


          This regime is thus unlike Burford, in which Texas allowed judicial
   review of Railroad Commission orders only in the state district courts sitting
   in Austin. 319 U.S. at 326. That indicator of a strong state interest in
   uniformity is lacking here. Cf. id. (noting that concentrating judicial review
   in one forum aimed to “prevent the confusion of multiple review of the same
   general issues”). Louisiana has allowed these conservation suits to be
   brought, like most lawsuits, anywhere in the State even though that may
   result in conflicting caselaw before an issue reaches the state supreme court.
   Louisiana’s treating section 30:16 suits like regular litigation for venue
   purposes suggests there is not a special need for centralized decisionmaking
   that federal court intervention might undermine.
                                          B.
          So the first three factors favor abstention to varying degrees and the
   last two counsel against it. Where does that leave us?
          The argument for abstention boils down to this: the case involves state
   law claims, with the potential need to decide an unsettled question of state
   law, in an area of general importance to the State. That is not nothing on the
   federalism side of the scale. But nor is it enough to have us refrain from our
   general duty to exercise the jurisdiction Congress has given us.
          Grace Ranch cites no decision to abstain in which only the first three
   factors favored abstention. And it would not be unusual for a case to present
   those three factors. Section 30:16 has some peculiarities, such as the
   inclusion of the state official in any injunction, but there are many laws that
   both the government and private parties can enforce. See generally Zachary
   D. Clopton, Redundant Public-Private Enforcement, 69 Vand. L. Rev. 285,
   294–99 (2016) (discussing examples in antitrust, securities, civil rights, labor,
   employment, and consumer protection law). A private party pursuing state
   consumer protection or antitrust claims removed to federal court on diversity




                                          25
Case: 20-30224     Document: 00515759011           Page: 26    Date Filed: 02/26/2021




                                    No. 20-30224


   grounds would often be able to make the same abstention argument Grace
   Ranch advances: the case might require the federal court to decide unsettled
   state law questions, resulting in caselaw (not binding in state court) that
   weakens the State’s enforcement power when it later enforces the same law.
   Yet we have seen no such cases in which a federal court abstains.
          Grace Ranch recognized that its argument for abstention largely turns
   on the possibility a federal court will have to make an Erie guess to decide
   whether legacy plaintiffs can obtain injunctive relief requiring remediation.
   At oral argument, it said that abstention would likely not be warranted in
   these types of cases once the state supreme court decides that issue. The
   only other federal district court to abstain from a section 30:16 case has made
   the same point. Tureau, 404 F. Supp. 3d at 1002. But as we have discussed,
   certification accommodates the federalism interests that favor having a state
   court decide important, unsettled questions of state law.
          The concession that there would be little basis for abstention after the
   question of past violations is definitively resolved shows that the particular
   outcome of one of these remediation cases is independent of any other. They
   do not involve an integrated state regulatory scheme in which a federal
   court’s tapping on one block in the Jenga tower might cause the whole thing
   to crumble. That fundamental Burford concern—that a federal court might
   undermine “a comprehensive scheme governing a matter of vital state
   interest . . . where uniform application of rules was important,” Sierra Club,
   112 F.3d at 796—is missing here. See also NOPSI, 491 U.S. at 362 (reversing
   an abstention ruling from our court because federal court review “would not
   disrupt the State’s attempt to ensure uniformity in the treatment of an
   ‘essentially local problem’” (emphasis added) (quoting Ala. Pub. Serv.
   Comm’n v. S. Ry. Co., 341 U.S. 341, 347 (1951)). As a result, abstention is not
   warranted.




                                         26
Case: 20-30224    Document: 00515759011         Page: 27   Date Filed: 02/26/2021




                                 No. 20-30224


                                     ***
         The motion to dismiss the appeal for lack of jurisdiction is DENIED.
   The remand order is REVERSED and this case is REMANDED for
   further proceedings.




                                      27